                                  CASE 0:20-mj-00360-HB Document 7 Filed 06/11/20 Page 1 of 1
                                              IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                               )         COURT MINUTES - CRIMINAL
                                                        )               BEFORE: Hildy Bowbeer
                                     Plaintiff,         )                 U.S. Magistrate Judge
                                                        )
   v.                                                   )   Case No:           20-mj-360 HB
                                                        )   Date:              June 11, 2020
Branden Michael Wolfe,                                  )   Court Reporter:    Erin Drost
                                                        )   Video Conference
                                     Defendant.         )   Time Commenced:    2:16 p.m.
                                                            Time Concluded:    3:30 p.m.
                                                            Time in Court:     2 hours, 14 minutes



                 x PRELIMINARY/DETENTION HRG
                    Time in Court Prelim/Det: 67 minutes/ 67 minutes

APPEARANCES:
   Plaintiff: Harry Jacobs, Assistant U.S. Attorney
   Defendant: Doug Olson
                          X FPD



On         X Complaint

X Deft Ordered Detained - Govt to submit proposed order

   X Probable cause found. Deft bound over to District Court of Minnesota

Additional Information:

   X Defendant consents to this hearing via video conference

   Govt exhibit 1 admitted.
   Nathan Boyer testified.




                                                                                                   s/Janet Midtbo
                                                                                   Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                       Template Updated: 06/2013
